COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Steven Golden v. The State of Texas

Appellate case number:    01-13-00546-CR

Trial court case number: 1833897

Trial court:              County Criminal Court at Law No. 4 of Harris County

        Appellant, Steven Golden, has filed a “Motion to Abate for Entry of Findings of Fact and
Conclusions of Law” and a “First Motion to Extend Deadline to File Appellate Brief.” In his
motion to abate, Golden states that the trial court held a pre-trial hearing on his motion to
suppress evidence and denied the motion, he requested on the record that the trial court make
findings of fact and conclusions of law, and the trial court has failed to make such findings of
fact and conclusions of law. He requests that we abate this case, direct the trial court to make
appropriate findings of fact and conclusions of law, direct the trial court clerk to file a
supplemental record containing such findings and conclusions, and extend the time to file his
brief until 30 days after the supplemental clerk’s record is filed in this Court. In his motion to
extend, he requests that we extend the deadline to file his appellant’s brief until such time as we
rule on the motion to abate and “issue[] a new briefing deadline schedule.” We grant both
motions.
        Golden requests abatement for findings and conclusions related to his motion to suppress
evidence. He contends that the trial court’s ruling on the record is insufficient for this Court “to
review the decision without making assumptions regarding the legality of the traffic stop
conducted on Appellant’s vehicle” and that the trial court articulated no facts “to determine that
reasonable suspicion existed to stop Appellant’s vehicle[.]” If requested by the losing party on a
motion to suppress, the trial court must provide findings of fact and conclusions of law, either in
writing or on the record at the hearing, adequate to provide the appellate court with a basis to
review the trial court’s application of law to facts. See State v. Cullen, 195 S.W.3d 696, 698
(Tex. Crim. App. 2006). At the end of the hearing on his motion to suppress, Golden requested
written findings of fact and conclusions of law from the trial court. The record does not contain
sufficient findings of fact or conclusions of law to provide this Court with a basis upon which to
review the trial court’s application of the law to the facts. As the losing party on a motion to
suppress evidence, Golden is entitled to findings of fact and conclusions of law upon request. See
id. Because the findings and conclusions related to his motion to suppress are insufficient, the
proper remedy is to abate this case and remand to the trial court to make findings of fact with
greater specificity. See TEX. R. APP. P. 44.4; State v. Mendoza, 365 S.W.3d 666, 670 (Tex. Crim.
App. 2012); Cullen, 195 S.W.3d at 698.
        Accordingly, we grant Golden’s motion to abate and motion to extend his brief deadline.
We abate the appeal and remand for the trial court to enter written findings of fact and
conclusions of law, separate and apart from any docket sheet notations in this case, in
conjunction with the trial court’s denial of Golden’s motion to suppress evidence. The trial court
shall make the appropriate findings and conclusions and shall cause them to be filed with the trial
court clerk within 20 days of the date of this order. We further order the trial court clerk to file a
supplemental clerk’s record containing the trial court’s findings of fact and conclusions of law
with this Court within 30 days of the date of this order.
        This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record is filed in this Court.
        Appellant’s brief will be due 30 days after the trial court’s findings of fact and
conclusions of law are filed in this Court. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any,
will be due 30 days from the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Justice Jim Sharp
                    Acting individually       Acting for the Court


Date: October 10, 2013